DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 1-20.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 21-25, 28 and 29-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine (claim 21, a system), process (claims 32 and 38, a method) which are statutory categories. 
However, evaluating claim 21, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental/mathematical process.  The limitations include 
receive, from at least one sensor associated with the distributed water infrastructure, signals indicative of water usage in the distributed water infrastructure; construct, based on the received signals, a plurality of baseline water usage profiles for a plurality of water-using appliances in the distributed water infrastructure; assign each baseline profile of the plurality of baseline profiles to one water usage category of a plurality of water usage categories, wherein each water usage category of the plurality of water usage categories is indicative of a different type of water usage in the distributed water infrastructure; collect, from the at least one sensor, signals indicative of current water usage in the distributed water infrastructure; construct, based on the signals indicative of current water usage, a plurality of current water usage profiles; assign each current water usage profile to one of the plurality of water usage categories; determine, from the signals indicative of current water usage, a volume of water used in each water usage category of the plurality of water usage categories.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that receives signals indicative of water usage.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “receive, from at least one sensor associated with the distributed water infrastructure, signals indicative of water usage in the distributed water infrastructure” and “collect, from the at least one sensor, signals indicative of current water usage in the distributed water infrastructure” are considered generic elements for data gathering.  
The additional element of “output an indication of the volume of water used in different water usage categories” is insignificant extra-solution activity of outputting/displaying data.
The element of “a processor” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.  Therefore the claims are found to be patent ineligible.  

	Dependent claims 22-25, 28 and 29-31 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 22-25, 28, 29 and 31 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claims 32 and 38 are rejected under 35 U.S.C. 101 for the same rational as in claim 21.
Dependent claims 33-37, 39 and 40 (either depending directly or indirectly of claim 32 or claim 38) when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 33-37, 39 and 40 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

4.	Claims 26 and 27 are found eligible under 35 U.S.C. 101.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 22, 25, 28, 32, 35 and 38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 7 of Patent No. US 11,009,895. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 22, 25, 28, 32, 35 and 38 are anticipated or fall entirely within the scope of claim 7 of Patent No. US 11,009,895.  
Claims 23, 33, 34, 39 and 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 8 of Patent No. US 11,009,895. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 23, 33, 34, 39 and 40 are anticipated or fall entirely within the scope of claim 8 of Patent No. US 11,009,895. 
Claims 24 and 37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of Patent No. US 11,009,895. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 24 and 37 are anticipated or fall entirely within the scope of claim 11 of Patent No. US 11,009,895.
Claim 29 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 3 of Patent No. US 11,009,895. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 29 is anticipated or fall entirely within the scope of claim 3 of Patent No. US 11,009,895.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30, 32, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javey et al. (Pub. No. US 2014/0245208) (hereinafter Javey).
As per claims 21, 29, 32 and 38, Javey teaches at least one processor configured to: receive, from at least one sensor associated with the distributed water infrastructure, signals indicative of water usage in the distributed water infrastructure (see paragraphs [0008] and [0014]); construct, based on the received signals, a plurality of baseline water usage profiles for a plurality of water-using appliances in the distributed water infrastructure (see paragraphs [0149], [0200] and [0213]); assign each baseline profile of the plurality of baseline profiles to one water usage category of a plurality of water usage categories, wherein each water usage category of the plurality of water usage categories is indicative of a different type of water usage in the distributed water infrastructure (see paragraphs [0149]-[0150], [0200] and [0213]); collect, from the at least one sensor, signals indicative of current water usage in the distributed water infrastructure, construct, based on the signals indicative of current water usage, a plurality of current water usage profiles (see paragraphs [0008], [0037], [0200], [0212], and [0213]); assign each current water usage profile to one of the plurality of water usage categories, determine, from the signals indicative of current water usage, a volume of water used in each water usage category of the plurality of water usage categories (see paragraphs [0212] and [0213]); and output an indication of the volume of water used in different water usage categories (see paragraph [0207]).
As per claim 22, Javey further teaches that the at least one processor is configured to receive a request for a report of current water usage for at least one water usage category of a plurality of water usage categories and output an indication of water usage for the at least one water usage category in response to the request (see paragraphs [0144] and [0212]-[0217]).
As per claims 23 and 40, Javey further teaches that each water usage category of the plurality of water usage categories corresponds to a different rate structure for water usage (see paragraph [0150] and [0152]).
As per claim 24, Javey further teaches that the at least one processor is further configured to output an indication of a time period of water usage in different water usage categories (see paragraphs [0144] and [0212]).
As per claims 25, 36 and 37, Javey further teaches that the at least one processor is further configured to output an indication of a first water-using appliance of the plurality of water-using appliances that used a first volume of water (see paragraphs [0149], [0212], and [0213]).
As per claim 26, Javey further teaches that the first water-using appliance is a device associated with an irrigation system, and wherein the first volume of water is output for billing in accordance with an irrigation rate schedule (see paragraphs [0038], [0045], and [0150]).
As per claim 27, Javey further teaches that the first water-using appliance is a device associated with residential water use, and wherein the first volume of water is output for billing in accordance with a residential rate schedule (see paragraphs [0038], [0045], and [0150]).
As per claims 28 and 35, Javey further teaches that the plurality of water usage categories include outdoor water use and indoor water use (see paragraph [0034]).
As per claim 30, Javey further teaches that the at least one processor is further configured to output a suggestion to a user to alter water usage in order to obtain lower water rates (see paragraphs [0049] and [0199]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Javey in view of Gristina et al. (Pub. No. US 2003/0135339) (hereinafter Gristina).
Javey teaches the system as stated above except for a first indicator attributing a first volume of water used in the distributed water infrastructure to a first rate schedule and a second indicator attributing a second volume of water used in the distributed water infrastructure to a second rate schedule.
 Gristina teaches that consumers will be charged different rates for resource consumption based on when they use the resources (see paragraph [0098]), wherein resource consumption comprises water usage (see claim 130).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gristina’s teaching into Javey’s invention because consumers would be charged at the rate that corresponds to the time period of the day for the water usage.  Therefore, the consumer would be encouraged to save water usage costs by avoiding or reducing water usage during the time when the water usage rates are high.

Prior art
8.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Amram et al. [‘708] disclose analyzing a historical utility consumption data to generate an itemized utility consumption profile by attributing utility consumption to seasonal utility consumption or non-seasonal utility consumption.
Jagger [‘891] discloses systems and methods for apportioning usage of a utility in a multi-unit building by monitoring usage in each unit and correlating the monitoring data with the total multi-unit building usage.
Savelle, Jr. et al. [‘069] disclose a system, method and software program product for monitoring water usage and maintaining water use for a billing site below a preset amount through intelligent irrigation water management.
    
Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857